DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehl US 2887124.

    PNG
    media_image1.png
    217
    620
    media_image1.png
    Greyscale

As for claim 7, Mehl discloses a remote conduit de-coupling device comprising: a supply port (14); a coupler (1) for selectively engaging a device port (5) of a connected device to provide fluid communication between the supply port (14) and the device port (5); a link (3, 4 and 6) positioned adjacent the coupler, the link moveable between a first position in which the coupler is secured in engagement with the connected device, and 
As for claim 8, Mehl discloses wherein the coupler (1) is positioned adjacent an outlet port (40) in fluid communication with the connected device, the outlet port providing fluid communication between the supply port and the connected device while the coupler engages the connected device.
As for claim 23, Mehl discloses wherein a valve housing (1 and 4) removably coupled to the connected device (not shown) for providing fluid communication between the connected device and at least one fluid conduit (42/43).
As for claim 24, Mehl discloses wherein the at least one fluid conduit includes a supply line (14) and a disconnect line (15), the supply line configured to be in fluid communication with a fluid source and provide pressurized fluid to the connected device, the disconnect line providing pressurized fluid to move the link to the second position.
As for claim 25, Mehl discloses wherein the valve housing further includes a spring (17) biasing the link toward the first position, wherein the disconnect line (15) provides pressurized fluid to actuate the link (3, 4 and 6) against the bias of the spring.
As for claim 26, Mehl discloses wherein the link is biased (spring 17) to the first position in a direction towards the connected device, and wherein the link is moveable to the second position (via pressurized line 15) in an opposite direction away from the connected device.
As for claim 27, Mehl discloses a remote conduit de-coupling device comprising: a valve housing (1 and 4) removably coupled to a connected device (not shown, missile); a supply port (14) provided on the valve housing, the supply port being connected to a supply line (14a) in fluid communication with a remote supply fluid source to provide pressurized fluid to the connected device; a coupler (1) supported in the valve housing for selectively engaging a device port (5) of the connected device to provide fluid communication between the supply port and the device port; a link (3, 4 and 6) positioned in the valve housing adjacent the coupler, the link being moveable between a first position (connected, biased via spring 17), in which the coupler is secured in engagement with the connected device, and a second position, in which the coupler is permitted to disengage the connected device (via disconnect line 15), the link being biased toward the first position (via spring 17); and a disconnect port (15) provided on the valve housing, the disconnect port being connected to a disconnect line (15a) in fluid communication with a remote disconnect fluid source to receive pressurized fluid to move the link from the first position to the second position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 18-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehl US 2887124 in view of Bianchetta EP 0036761A2.
As for claim 9, Mehl discloses all the limitations as recited above and further discloses wherein one of the outlet port and the inlet port is a male fitting (5) and the other of the outlet port and the inlet port is a female sleeve (33 and 37).  Mehl does not specify wherein the connected device is a fluid jack.  However, hydraulic fluid jacks for lifting loads is well known in the art, as evidence by Bianchetta who teaches fluid actuators (11 and 12) for lifting a load (see Fig. 1).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the connected device of Mehl with a fluid jack as taught by Bianchetta as an alternative application of the remote decoupling device.
As for claim 10, the modified Mehl teaches wherein the supply port (14) and the disconnect port (15) is engageable with a male fitting (see Fig. 1).  It would have been obvious matter of design choice to one of ordinary skill in the art, at the time of filing, as a mere reversal of parts to provide one of the other of the supply port and the disconnect port to be engageable with a female fitting to prevent fluid conduits from being improperly connected to the decoupling device.
As for claims 11 and 12, the modified Mehl teaches valves (13b, 14b, and 15b) for controlling the opening and closing of the fluid ports provided on the remote de-coupling device but does not specify wherein a check valve is provided to permit fluid flow when pressure of the fluid passing through the supply port exceeds a threshold pressure and a feedback valve diverting a portion of the fluid when the pressure of the fluid exceeds a predetermined pressure.  However, the use of check valves and feedback valves is well known in the pressurized system art as evidence by Bianchetta who teaches pressurized system having check valves (20, 20’, 60 and 61) and feedback 
As for claim 18, the modified Mehl teaches wherein the connected device includes a cylinder and a ram (Bianchetta actuators 11 and 12) the cylinder having at least one fluid chamber configured to receive a pressurized fluid to move the ram (see Bianchetta Fig. 1).  Fluid cylinder actuators commonly having a pressurized fluid cylinder with a piston/ram assembly for actuating the piston rod to lift or lower a load as commonly known.
As for claim 19, the modified Mehl teaches wherein a valve housing (1 and 4) removably coupled to the connected device (not shown) for providing fluid communication between the connected device and at least one fluid conduit (42/43).
As for claim 20, the modified Mehl teaches wherein the at least one fluid conduit includes a supply line (14) and a disconnect line (15), the supply line configured to be in fluid communication with a fluid source and provide pressurized fluid to the connected device, the disconnect line providing pressurized fluid to move the link to the second position.
As for claim 21, the modified Mehl teaches wherein the valve housing further includes a spring (17) biasing the link toward the first position, wherein the disconnect 
As for claim 22, the modified Mehl teaches wherein the link is biased (spring 17) to the first position in a direction towards the connected device, and wherein the link is moveable to the second position (via pressurized line 15) in an opposite direction away from the connected device.
As for claim 28, the modified Mehl teaches a remote conduit de-coupling device comprising: a supply port (14); a coupler (1) for selectively engaging a device port (5) of a connected device to provide a fluid communication between the supply port and the device port; a link (3, 4 and 6) positioned adjacent the coupler, the link moveable between a first position, in which the coupler is secured in engagement with the connected device, and a second position, in which the coupler is permitted to disengage the connected device, the link being biased (via spring 17) toward the first position; and a disconnect port (15) in fluid communication with a remote fluid source to receive pressurized fluid to move the link from the first position to the second position; wherein one of the supply port and the disconnect port is engageable with a male fitting and the other of the supply port and the disconnect port is engageable with a female fitting.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12 and 18-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723